Citation Nr: 1706764	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  12-32 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for residuals of a fracture of the right big toe prior to October 18, 2013, and in excess of 20 percent thereafter.

2.  Entitlement to an initial compensable rating for hearing loss.

3.  Entitlement a disability rating in excess of 10 percent for left knee arthralgia prior to October 18, 2013, and in excess of 30 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife
ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from March 1974 to March 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2008 and March 2010 rating decisions of the Department of Veterans Appeals (VA) Regional Office (RO) in Seattle, Washington.  

In regards to the claim for an increased evaluation for hearing loss, the RO issued a statement of the case in March 2009.  Relevant treatment records were subsequently submitted within a year of the October 2008 rating decision, and the Veteran was not issued a supplemental statement of the case, as required.  See 38 C.F.R. § 20.302 (2016).  Therefore, the October 2008 rating decision is on appeal even though the Veteran did not submit a substantive appeal in response to the March 2009 statement of the case.

In an August 2014 rating decision, the RO increased the rating for the left knee disability to 30 percent, effective October 18, 2013 and increased the rating for the right big toe to 20 percent, effective October 18, 2013.

In October 2015, the Veteran and his wife provided testimony at a video hearing before the Board.  A transcript of the hearing is of record.

This claim was previously before the Board in January 2016, at which time the Board remanded it for additional development.  The requested development has been completed, and the claim is properly before the Board for appellate consideration.


FINDINGS OF FACT

1.  Prior to October 18, 2013, the residuals of a right big toe fracture were characterized by pain in the right big toe and no active motion in the metatarsophalangeal joint.

2.  From October 18, 2013, the residuals of a right big toe fracture have been characterized by moderately severe symptoms.

3.  The Veteran's hearing loss is manifested by no more than Level I hearing acuity in the left ear and Level II in the right ear.

4.  Prior to October 18, 2013, the Veteran's left knee arthralgia was characterized by pain, flexion to 118 degrees, and extension to 0 degrees.

5.  From October 18, 2013, the Veteran's left knee arthralgia was characterized by pain, flexion to 90 degrees, and extension to 0 degrees.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent prior to October 18, 2013 and 30 percent thereafter for residuals of a fracture of the right big toe have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5283 (2016).

2.  The criteria for a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).

3.  The criteria for an evaluation in excess of 10 percent prior to October 18, 2013 and 30 percent thereafter for residuals of left knee arthralgia have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The duty to notify has been met.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

With respect to the duty to assist in this case, the Veteran's service treatment records (STRs), VA treatment records, and private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations in conjunction with his claims.  Overall, the examiners provided well-reasoned rationales for the opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran was afforded a hearing before a VLJ in which he presented oral argument in support of his claims.  

II.  Increased Evaluations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to active service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2016).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).
Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection is most probative of the degree of disability existing at the time that the initial rating was assigned, and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  In addition, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the scheduler criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca v. Brown, 8 Vet. App. 202, 206-07 (1995) (diagnostic codes that provide ratings solely based on loss of range of motion must consider functional loss and factors of joint disability attributable to pain).

A.  Residuals of a Fracture of the Right Big Toe

Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a. 

Diagnostic Code 5283 provides ratings based on malunion or nonunion of tarsal or metatarsal bones.  Moderate malunion or nonunion of tarsal or metatarsal bones is rated 10 percent disabling; moderately severe malunion or nonunion of tarsal or metatarsal bones is rated 20 percent disabling; and severe malunion or nonunion of tarsal or metatarsal bones is rated 30 percent disabling.  A Note to Diagnostic Code 5283 provides that malunion or non-union of tarsal or metatarsal bones with actual loss of use of the foot is rated 40 percent disabling.  38 C.F.R. § 4.71a. 

Diagnostic Code 5284 provides ratings for residuals of other foot injuries.  Moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated 30 percent disabling.  A Note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a.

March 2009 x-rays from private treatment showed moderate to severe osteoarthritis in the first MTP joint in a patten suggesting hallux rigidus.  There were less advanced changes of the interphalangeal joint.  The Veteran was unable to bend the right great toe, which was sometimes painful.

The Veteran had an examination arranged through VA QTC Services in July 2009 at which he reported pain seven times a day that lasted for a half hour at a time and that was a 9 out of 10 in severity.  The pain was exacerbated by physical activity and was relieved by rest.  On examination of the right foot, there was tenderness and no painful motion, edema, disturbed circulation, weakness, atrophy of the musculature, heat, redness, or instability.  There was active motion in the metatarsophalangeal joint of the right great toe.  Pes planus, pes cavus, hammer toe, Morton's metatarsalgia, and hallux rigidus, were not present.  There was hallux valgus with a slight degree of angulation with no resection of the metatarsal head.  The Veteran did not have any limitation with standing and walking.

The Veteran had an examination arranged through VA QTC Services in March 2010 at which it was noted that he had had surgery on February 3, 2010.  He is in receipt of a temporary 100 percent evaluation from that date through March 31, 2010.  The great toe could not bend at a result of the surgery, and the Veteran reported constant pain.  On examination the right foot had tenderness but did not have painful motion, edema, disturbed circulation, weakness, atrophy of the musculature, heat, redness, or instability.  There was no active motion in the  metatarsophalangeal joint of the great toe.  Pes planus, pes cavus, hammer toe, Morton's metatarsalgia, hallux valgus, and hallux rigidus were not present.  The examiner did not feel that the Veteran had any limitation with standing and walking. 

The Veteran had an examination arranged through VA QTC Services on October 18, 2013 at which he reported pain and flare-ups that impacted the function of the foot.  The examiner opined that the residuals of the right big toe fracture were moderately-severe and compromised weight bearing.  It was also noted that there was pain on examination that contributed to functional loss and that there was less movement than normal.  The function was not so diminished that amputation with a prosthesis would equally serve the Veteran.  At the October 2015 Board hearing the Veteran testified that he continued to have pain in the toe after the surgery.

The Veteran had a VA examination in March 2016 at which he was diagnosed with hallux rigidus.  He reported flare-ups three times a week that he rated as a 7 out of 10 in intensity and that he had difficulty bending over or squatting down to mark hems in his work as a tailor.  It was noted that the Veteran was unable to flex or extend his large toe as a result of surgical fusion of the first metatarsophalangeal joint.  The examiner could not state whether there was pain, weakness, fatigability, or incoordination that significantly limits functional impairment during flare-ups.

The record does not show acquired flatfoot, bilateral weak foot, acquired claw foot, Morton's disease, or hammer toe.  Therefore, Diagnostic Codes 5276 - 5280 are not applicable.  See 38 C.F.R. § 4.71a.  Furthermore, the record does not show that there are any residuals of a fracture of the right big toe that are not contemplated by the assigned rating under Diagnostic Code 5283.  Therefore, Diagnostic Code 5284, other foot injuries, is not applicable.  See id.
Although the record shows that the Veteran has been diagnosed with hallux valgus and hallus rigidus during the claims period, evaluations in excess of 10 percent are not available for these disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5280, 5281.  Furthermore, the Veteran does not qualify for a 10 percent evaluation under these Diagnostic Codes because the record does not show resection of the metatarsal head or that function has been equivalent to amputation of the great toe.  See id.

Prior to October 18, 2013, the Veteran did not qualify for an evaluation in excess of 10 percent for residuals of a fracture of the right big toe.  At the July 2009 examination, there was pain and tenderness but no painful motion, edema, disturbed circulation, weakness, atrophy of the musculature, heat, redness, or instability.  The Veteran had another examination in March 2010 at which there was no active motion in the metatarsophalangeal joint of the great toe.  The examiner did not feel that the Veteran had any limitation with standing and walking.  Therefore, the Veteran did not qualify for an evaluation in excess of 10 percent because the symptoms were not at least moderately severe.  See 38 C.F.R. § 4.71a, Diagnostic Code 5283.

From October 18, 2013, the Veteran does not qualify for an evaluation in excess of 20 percent.  The October 2013 examiner opined that the disability was moderately-severe and compromised weight bearing.  The March 2016 examiner opined that the Veteran's symptoms were mild.  While there is some interference with the Veteran's ability to bend and squat as a result of the residuals of the fracture to the right big toe, the Board finds that these limitations are contemplated by the currently assigned 20 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5283.  

The weight of the lay and medical evidence does not show that the Veteran has such disabling pain or functional impairment resulting from his residuals of a fracture of the right big toe to warrant higher ratings under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca, 8 Vet. App. at 202.  The March 2010 examiner did not feel that the Veteran had any limitation with standing and walking.  Furthermore, the March 2016 examiner opined that the symptoms were minor.  Overall, the evidence does not demonstrate painful motion, limitation of motion, incoordination, fatigability, or weakness due the service-connected residuals of a right big toe fracture that are not contemplated in the evaluations of 10 percent prior to October 18, 2013 and 20 percent thereafter.  DeLuca, 8 Vet. App. at 202; 38 C.F.R. § 4.71a, Diagnostic Code 5283.

B.  Hearing Loss

In evaluating service-connected hearing loss, disability evaluations are derived from a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Evaluations of bilateral hearing loss range from noncompensable (0 percent) to 100 percent based on organic impairment of hearing acuity.  Audiological examinations used to measure impairment must be conducted by a state-licensed audiologist and must include both a controlled speech discrimination test (Maryland CNC) and pure tone audiometric tests.  38 C.F.R. § 4.85(a). 

The Ratings Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I for essential normal acuity through XI for profound deafness) for hearing impairment, based upon a combination of the percent of speech discrimination and the pure tone threshold average which is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.8, Diagnostic Code 6100.  

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id. 

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2016).
When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (2016).

The Veteran had an examination arranged through VA QTC Services in May 2008.  
On the audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
30
30
LEFT
15
15
30
35
40

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 94 in the left ear.  The Veteran reported difficulty hearing in background noise.

The Veteran underwent audiological testing at April 2009 VA treatment.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
30
40
45
LEFT
15
20
30
40
45

The Veteran underwent an examination arranged through VA QTC Services in January 2010 at which he reported difficulty hearing, which caused him to have to ask people to repeat themselves over and over.  On the audiological evaluation, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
45
50
LEFT
15
20
40
55
55

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 88 percent in the left ear.

The Veteran had an examination arranged through VA QTC Services in June 2014.  On the audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
45
50
55
LEFT
30
35
50
50
55

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 94 in the left ear.  The Veteran reported difficulty with communication.

The Veteran underwent audiological testing at October 2015 VA treatment.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
40
50
55
LEFT
30
35
45
60
65

The Veteran's wife testified at the October 2015 Board hearing that his hearing loss had gotten worse.

The Veteran had a VA examination in March 2016.  On the audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
35
45
60
LEFT
20
25
45
50
60

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 100 percent in the left ear.  The Veteran reported that he wore hearing aids from VA but that they did not help as much as he hoped they would.  It was especially difficult for him to hear in church and when more than one person was talking.  The examiner noted that an increase in hearing loss disability that is due to noise exposure is not progressive and that damage occurs at the time of exposure.

Since the audiological findings do not show pure tone thresholds at 55 decibels or more at each of the four specified frequencies or thresholds at 70 decibels or more at 2000 Hertz with 30 decibels or less at 1000 Hertz, exceptional patterns of hearing loss are not shown.  The Board will not determine the Roman numeral designation for hearing impairment from Table VIA, and only Table VI will be used. See 38 C.F.R. § 4.86.

When applying the pure tone averages and speech recognition scores from the May 2008, June 2014, and March 2016 examinations to Table VI, the right ear is assigned a Level I and the left ear is assigned a Level I.  The January 2010 VA examination results indicate Level I for the left ear and Level II for the right ear. The Board then applies those levels to Table VII, which results in a 0 percent, noncompensable evaluation for the Veteran's bilateral hearing loss.  The audiological examinations addressed the functional limitations related to hearing loss.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The examiners noted difficulty hearing in background noise, difficulty with communication, and difficulty hearing in church, and difficulty hearing when more than one person was talking.  The audiological testing from treatment cannot be used for rating purposes because it does not include a controlled speech discrimination test (Maryland CNC) and it has not been certified that use of speech discrimination test is not appropriate.  See 38 C.F.R. § 4.85(c).  However, the Board notes that even if the audiogram results from treatment were used, the Veteran would not qualify for a compensable evaluation.  See 38 C.F.R. § 4.85, Table VIA.

C.  Left Knee Arthralgia

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.  

In addition to the criteria of Diagnostic Code 5003, discussed above, separate disability ratings are possible for arthritis with limitation of motion under Diagnostic Codes 5003 and instability of a knee under Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When X-ray findings of arthritis are present and a veteran's knee disability is rated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensably (0 percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint). 
	
Diagnostic Code 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensably (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a. 

At December 2008 VA primary care treatment, the Veteran reporting having left knee pain.  The Veteran said at March 2009 private treatment that the knees ached, especially if he was active and in the morning.  The pain was better with stretching, and there was no popping, clicking, or instability.  X-rays showed mild tricompartmental osteoarthritis.  At April 2009 private treatment the Veteran reported left sided medial knee pain over the past month on a more regular basis.  The Veteran said that the knee bothered him when he worked out on a treadmill for 45 minutes, which he did three or four times a week.  On examination range of motion was 0 to 130 degrees bilaterally with slight pain over the medial joint line. The treating physician recommended exercises.

The Veteran had an examination arranged through VA QTC Services in July 2009 at which he reported weakness, stiffness, lack of endurance, and pain.  He did not experience swelling, heat, redness, giving way, locking, fatigability, deformity, tenderness, drainage, effusion, subluxation, and dislocation.  Flare-ups occurred up to 7 times a day and lasted for an hour at a time, and the Veteran rated his pain as 9 out of 10.  The flare-ups were precipitated by physical activity and were alleviated by rest.  The Veteran was limited in standing and walking for long periods during flare-ups, and he generally had difficulty with standing, walking, and kneeling. On examination there was tenderness and no signs of instability, weakness, or subluxation.  Range of motion was flexion to 118 degrees and extension to 0 degrees, with no reduced range of motion on repetitive testing.  Joint function was not additionally limited by pain, fatigue, lack of endurance, or incoordination after repetitive use.  Stability testing was within normal limits.

VA treatment records show that he underwent physical therapy for the left knee beginning in September 2009.  Range of motion testing showed flexion to 125 degrees and extension to 0 degrees.  The Veteran complained of increased knee pain at November 2009 private treatment.  His work as a tailor often involved squatting and kneeling.  There were no significant episodes of locking or giving way.  He received an injection for knee pain.  The Veteran reported at February 2011 private treatment that he had continued pain and occasional locking of the knee in the morning.  At December 2012 private treatment the Veteran continued to complain of knee pain.
The Veteran had an examination arranged through VA QTC Services on October 18, 2013.  Flexion of the left knee was to 120 degrees with painful motion at 120 degrees, and extension was to 15 degrees with pain at 15 degrees.  On repetitive testing, flexion was to 120 degrees and extension was to 20 degrees.  There was also pain, disturbance in locomotion, and interference with sitting on repetitive testing.  Stability testing was normal, there was no patellar subluxation/dislocation, and there was pain on palpitation.  The examiner noted that the left knee disability limited the Veteran's ability to stand, walk, run, lift, and carry.  The Veteran testified at the October 2015 Board hearing that the knee occasionally goes out and that there is locking and a clicking noise.

The Veteran had a VA examination in March 2016 at which he reported difficulty bending down to measure trousers at his job as a tailor.  Range of motion was flexion to 90 degrees and extension to 0 degrees.  There was pain on examination but the pain did not result in or cause functional loss, and there was tenderness to palpation over the right patella.  On repetitive use testing there was no additional functional loss of range of motion after three repetitions.  The examiner was unable to say without speculation whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups beyond the results of the examination.  Stability tests were normal.  The examiner also noted that there had been a stress fracture of the distal one third of the left tibia identified during service that resolved without residuals.

The record does not show left knee ankylosis, recurrent subluxation or lateral instability, semilunar cartilage dislocated with frequent episodes of locking pain and effusion into the joint, symptomatic removal of semilunar cartilage, impairment of the tibia and fibula, and genu recurvatum.  Therefore, Diagnostic Codes 5256 - 5259 and 5262 - 5263 are not applicable.  See 38 C.F.R. § 4.71a.

The Veteran does not qualify for an evaluation in excess of 10 percent prior to October 18, 2013 or in excess of 30 percent thereafter.  Prior to October 18, 2013, the record does not show that flexion was limited to 45 degrees or that extension was limited to 10 degrees.  Therefore, the Veteran did not qualify for an increased evaluation based on limitation of extension or to a separate compensable evaluation for limitation of flexion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  An evaluation in excess of 10 percent is not available for arthritis under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a.  In regards to the period from October 18, 2003, the Veteran does not qualify for an evaluation in excess of 30 percent because extension was not limited to 30 degrees.  While the Veteran has been assigned a 30 percent evaluation based on limitation of extension, the record does not show that flexion has been limited to 45 degrees.  Therefore, he does not qualify for a separate compensable evaluation for limitation of flexion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

The weight of the lay and medical evidence does not show that the Veteran has such disabling pain or functional impairment resulting from his left knee arthralgia to warrant higher ratings under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca, 8 Vet. App. at 202.  At the July 2009 examination, there were no signs of instability, weakness, or subluxation.  At the March 2016 VA examination there was no reduction in motion on repetitive use testing.  The Veteran has a 30 percent evaluation from October 18, 2013 based on limitation of extension.  The results of the March 2016 examination would not qualify for a 10 percent evaluation based on limitation of extension.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.  At the October 2013 examination, extension was to 15 degrees and to 20 degrees on repetitive use testing.  Therefore, the reduced extension on repetitive use has been considered in the current rating since a 30 percent rating requires that extension be limited to 20 degrees.  See id.  Overall, the evidence does not demonstrate painful motion, limitation of motion, incoordination, fatigability, or weakness of the left knee that is not contemplated in the evaluations of 10 percent prior to October 18, 2013 and 20 percent thereafter.  DeLuca, 8 Vet. App. at 202; 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243.

D.  Other Considerations

The rating schedule represent as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment. 38 C.F.R. § 3.321(a), (b) (2016).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111   (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's right big toe disability, hearing loss, and left knee disability (i.e., limitation of range of motion, pain, or difficulty hearing) are contemplated by the rating criteria and the assigned ratings, and the medical evidence fails to show anything unique or unusual about this disability that would render the schedular criteria inadequate.  As the available schedular criteria for these service-connected disabilities are adequate, referral for consideration of an extraschedular rating is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Section 3.321(b)(1) performs a gap-filling function, accounting for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  The Veteran is also service-connected for a right knee disability, tinnitus, residuals of condyloma acuminata, and residuals of a urinary tract infection.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the record shows that the Veteran works as a tailor, and therefore does not show that he is unemployable as a result of his service-connected disabilities.  

Finally, in light of the holding in Fenderson and Hart, supra, the Board has considered whether the Veteran is entitled to staged or to additional staged ratings for his service-connected residuals of a right big toe fracture, hearing loss, and left knee arthralgia, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the claims period has the disability on appeal been more disabling than as currently rated under the present decision of the Board.


ORDER

An evaluation in excess of 10 percent prior to October 18, 2003, and in excess of 20 percent thereafter for residuals of a right big toe fracture is denied.

An initial compensable evaluation for hearing loss is denied.

An evaluation in excess of 10 percent prior to October 18, 2003, and in excess of 30 percent thereafter for left knee arthralgia is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


